Citation Nr: 0718428	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus Type II.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee.  

3.  Entitlement to a compensable initial evaluation for the 
service-connected degenerative joint disease of the left 
hand.  

4.  Entitlement to a compensable initial evaluation for the 
service-connected degenerative joint disease of the right 
hand.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine prior 
to August 25, 2004.  

6.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected degenerative joint disease/degenerative 
disc disease of the lumbar spine beginning on August 25, 
2004.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right lower extremity 
radiculopathy prior to June 14, 2004.  

8.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected right lower extremity radiculopathy 
beginning on June 14, 2004.  

9.  Entitlement to a compensable initial evaluation for the 
service-connected varicose veins of the left leg.  

10.  Entitlement to a compensable initial evaluation for the 
service-connected varicose veins of the right leg.  

11.  Entitlement to a compensable initial evaluation for the 
service-connected status post cholecystectomy.  

12.  Entitlement to a compensable initial evaluation for the 
service-connected status post shell fragment wound of the 
right hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
July 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
granted service connection for the disabilities identified on 
the title page, with initial evaluations as indicated, 
effective on November 27, 2002.  

As most of the claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

Further, during the pendency of the appeal the RO granted 
increased ratings of 40 percent for the service-connected 
right lower extremity radiculopathy from June 14, 2004, and 
20 percent for the service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine from 
August 25, 2004.  

Inasmuch as evaluations higher than 20 percent and 40 percent 
respectively are available for each of the two disabilities, 
and inasmuch as a claimant is presumed to be pursuing the 
maximum available benefit for a given disability, the claims 
for increased evaluations for both disabilities, as reflected 
on the title page, remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In June 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Since November 27, 2002, the service-connected diabetes 
mellitus has been manifested by dietary restriction, 
regulation of activities and taking of oral hypoglycemics, 
but not by requirement for insulin.  

3.  Since November 27, 2002, the service-connected 
degenerative joint disease of the right knee has been 
characterized by flexion limited to 60 degrees or worse or 
extension limited to 5 degrees or worse, although with 
painful motion; there is no medical evidence of subluxation 
or lateral instability.  

4.  The veteran is right handed and is shown to have a 
service-connected disability picture due to a degenerative 
process of each hand that has more nearly approximated one 
manifested by satisfactory evidence of painful motion of the 
fingers since November 27, 2002.  

5.  Prior to August 25, 2004 the service-connected 
degenerative joint disease/degenerative disc disease of the 
lumbar spine is not shown to have been manifested by more 
than mild intervertebral disc syndrome (IVDS) or slight 
limitation of motion due to pain; he had thoracolumbar 
flexion greater than 85 degrees, but no incapacitating 
episodes due to IVDS.  

6.  Since August 25, 2004 the service-connected degenerative 
joint disease/degenerative disc disease of the lumbar spine 
has been characterized by flexion of 45 degrees but no 
ankylosis or incapacitating episodes due to IVDS.  

7.  Prior to June 14, 2004 the service-connected right lower 
extremity radiculopathy is shown to have been productive of a 
disability picture that more nearly approximated that of 
moderate incomplete paralysis of the sciatic nerve.  

8.  Since June 14, 2004 the service-connected right lower 
extremity radiculopathy is not shown to have been manifested 
by more than moderately severe incomplete paralysis of the 
sciatic nerve or severe muscular atrophy.  

9.  Since November 27, 2002 the service-connected varicose 
veins of the right and left leg is shown to be manifested by 
asymptomatic, visible varicose veins, but not by edema of the 
extremities or by aching and fatigue in the legs after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  

10.  Since November 27, 2002 the service-connected status 
post cholecystectomy has been manifested by a superficial, 
non-disfiguring, non-tender surgical scar; there is no 
evidence of any gastrointestinal or abdominal disorder, to 
include any residuals of the cholecystectomy.  

11.  Since November 27, 2002 the service-connected status 
post shell fragment wound of the right hand is not shown to 
be manifested by more than a small, stable, non-disfiguring, 
non-painful scar that does not cause limitation of function 
of the hand.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus Type II from November 27, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.120 
including Diagnostic Code 7913 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease of the right knee from November 27, 2002 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a including Diagnostic Codes 5003-5260, 5261 
(2006).  

3.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected degenerative joint 
disease of the left hand from November 27, 2002 are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Code 5003 (2006). 

4.  The criteria for the assignment of a 10 percent rating, 
but not higher, for the service-connected degenerative joint 
disease of the right hand from November 27, 2002 are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Code 5003 (2006). 

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease/degenerative disc disease of the lumbar spine 
prior to August 25, 2004 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000-2004); General Rating Formula for Diseases 
and Injuries of the Spine (as in effect since September 26, 
2003).  

6.  The criteria for evaluation in excess of 20 percent for 
the service-connected degenerative joint disease/degenerative 
disc disease of the lumbar spine from August 25, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  

7.  The criteria for the assignment of an evaluation of 20 
percent, but not higher for the service-connected right lower 
extremity radiculopathy from November 27, 2002 are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

8.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected right lower 
extremity radiculopathy from June 14, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

9.  The criteria for the assignment of a compensable 
evaluation for the service-connected varicose veins of the 
left leg from November 27, 2002 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.104 
including Diagnostic Code 7120 (2006).  
 
10.  The criteria for the assignment of a compensable 
evaluation for the service-connected varicose veins of the 
right leg from November 27, 2002 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.104 
including Diagnostic Code 7120 (2006).  

11.  The criteria for the assignment of a compensable 
evaluation for the service-connected status post 
cholecystectomy from November 27, 2002 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.114 
including Diagnostic Code 7318-7805 (2006)  

12.  The criteria for the assignment of a compensable 
evaluation for the service-connected status post shell 
fragment wound of the right hand from November 27, 2002 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 including 
Diagnostic Code 5309-7805 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue involving a request for a 
higher initial rating.  Accordingly, all notification and 
development action prior to the rating decision on appeal was 
directed toward the elements required to demonstrate service 
connection for a disability, not to the rating criteria for 
that disability.  

However, in May 2005 during the pendency of the appeal the RO 
issued the veteran a letter advising him that to establish 
entitlement to an increased rating for a service-connected 
disability, the evidence must show that the disability had 
increased in severity.  The veteran had ample opportunity to 
respond prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in February 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increase and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2005 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration.  

The letter also advised the veteran that VA would make 
reasonable efforts to help the veteran get such things as 
medical records, employment records, or records from non-
Federal entities if provided appropriate authorization to do 
so.  

The May 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue is a "downstream" issue.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issuance of the May 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the SSOC in 
February 2007 and before the claim was forwarded to the Board 
for appellate review.  

Neither in response to the May 2005 letter cited hereinabove 
nor at any other point during the pendency of this appeal has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating 
formulae, including changes in the rating criteria as 
discussed in detail hereinbelow, in the January 2004 SOC and 
the SSOCs of February 2005 and February 2007.  This suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in a notice letter in March 2006. There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA and private medical records are in the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded a hearing before the RO's 
Decision Review Officer.  He has been advised that he also 
has a right to hearing before the Board, but he has not 
requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examinations in 
July 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


Evaluation of diabetes mellitus

The rating for the veteran's Type II diabetes mellitus (DM-
II) has been assigned under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913.  The rating criteria for DC 7913 are as 
follows.  

A rating of 10 percent is assigned for diabetes mellitus 
manageable by restricted diet only.  

A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
and restricted diet.  

A rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

In this case, the veteran has diabetic peripheral neuropathy 
that is separately evaluated with a 20 percent disability 
rating.  He also has diabetes-related impotence for which he 
receives special monthly compensation.  As those diabetes-
related disorders are separately compensated, they will not 
be considered in rating the underlying disability.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms since November 27, 
2002, the effective date of the grant of service connection.  

The veteran had a VA examination in June 2003 when he 
reported that his diabetes had become manifest 12 years 
earlier.  He stated that he was supposed to follow a 
restricted diet.  He did not report using of insulin, but 
used two hypoglycemic agents.  

The veteran denied hospitalization but reported that he saw a 
physician three to four times per year.  He denied having 
numbness in the feet except for right leg numbness secondary 
to his spine disorder.  He reported impotence (separately 
rated).  The examiner's assessment was that of diabetes 
mellitus Type II with impotence.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in April 2004.   During the hearing, he reported having 
neuropathy in the right foot secondary to his diabetes.  He 
denied being on insulin, but he must restrict his diet, limit 
his activities and take oral hypoglycemics.  
 
The veteran had a VA-contracted medical examination on August 
25, 2004 during which he reported seeing his medical provider 
four times per year for diabetic consultation.  He denied 
hospitalization and reported that the diabetes is controlled 
with diet and oral hypoglycemics.  He reported having 
increased urination but denied incontinence or 
catheterization.  

The examiner's diagnosis was that of diabetes mellitus with 
no affect on the eyes, blood pressure, skin, arteries or 
renal function.  There were no neurological changes related 
to the diabetes.  The veteran was noted to be impotent due to 
the diabetes (separately compensated).  There were no 
restrictions due to the diabetes, and the veteran did not 
have a nondiabetic condition that was aggravated by the 
diabetes.  

The veteran had a VA-contracted medical examination in July 
2006 when he reported using oral hypoglycemics and having 
increased urination and tingling and numbness of the right 
foot.  The examiner stated that the veteran had atrophic skin 
changes and hypertension secondary to diabetes, but no 
restrictions on activities and no nondiabetic conditions 
aggravated by diabetes.  

A careful review of the evidence, to include the veteran's 
testimony, shows that he does not require insulin for control 
of his diabetes.  Without the use of insulin, the criteria 
for any rating higher than 20 percent are not met.  

The Board accordingly finds that the claim for an initial 
rating higher than 20 percent for the service-connected 
diabetes mellitus must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current rating.  The benefit-of-the-doubt rule is accordingly 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Evaluation of degenerative joint disease of the right knee

Arthritis is rated based on limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  

Limitation of the motion of the knee is rated under 38 C.F.R. 
§ 4.71a, DC 5260 (limitation of flexion) and DC 5261 
(limitation of flexion).  The rating criteria are as follows.  

A rating of 10 percent is assigned for flexion limited to 45 
degrees or for extension limited to 10 degrees.  

A rating of 20 percent is assigned for flexion limited to 30 
degrees or for extension limited to 15 degrees.  

A rating of 30 percent is assigned for flexion limited to 15 
degrees or for extension limited to 20 degrees.  

A rating of 40 percent is assigned for extension limited to 
30 degrees.  

A rating of 50 percent is assigned for extension limited to 
45 degrees.  

Under VA rating criteria, normal motion of the knee is 
extension to 0 degrees and flexion to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  

Given the nature of claims for a higher, initial evaluation, 
the Board has considered the veteran's symptoms since 
November 27, 2002, the effective date of the grant of service 
connection.  

The veteran had a VA examination in June 2003 when he 
reported having pain in the right knee without serious 
swelling, aggravated by walking more than 10 or 15 minutes.  
He used a cane but not a knee brace and had occasional 
locking and giving way.  

On examination, the veteran's range of motion of the knee was 
from 0 to 120 degrees with minimal crepitus.  The examination 
was silent in regard to instability.  Concurrent VA X-ray 
studies of the right knee showed moderately pronounced medial 
narrowing, minimal degenerative change at the lateral 
compartment and a small amount of spurring at the underside 
of the patella.  

During the DRO hearing in April 2004, the veteran testified 
that his right knee was painful, unstable and sometimes gave 
way.  He denied using a knee brace, but used a cane for 
stability.   

The veteran had a VA-contracted medical examination on August 
25, 2004 during which he reported that the knee was painful 
most of the time and made it difficult to stand, walk or sit 
for protracted periods.  

On examination, the knee was normal in appearance, and range 
of motion was normal as being from 0 to 140 degrees, without 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.   There was 
crepitus.  The examination report was silent in regard to any 
instability.  

The veteran had a VA-contracted medical examination in July 
2006 when he reported having constant pain, as well as 
weakness, stiffness, swelling and giving way.  The pain was 
characterized as 8/10 at its worst.  

On examination, the veteran's posture and gait were abnormal 
with positive limp favoring the right lower extremity.  He 
was observed to use a cane.  His range of motion was from 0 
degrees to 120 degrees secondary to pain at 120 degrees, with 
further limitation of 10 degrees after repeated use due to 
pain, weakness and lack of endurance.  

A careful review of the evidence, to include the veteran's 
testimony, shows that, since service connection was granted, 
he was able to perform flexion greater than 60 degrees and 
extension to 0 degrees, even with pain; accordingly 
compensable ratings under DC 5260 and 5261 respectively are 
not warranted.  

However, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case, the veteran 
is entitled to at least 10 percent under Lichtenfels.  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, such as DC 5257 (knee 
subluxation or instability), a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  

In this case, the current 10 percent evaluation is 
specifically based on painful motion, so a separate rating 
for additional limitation of motion under Hicks is not 
assignable in this case.  

The veteran has complained of locking and instability of the 
knee, but there is no medical evidence of subluxation or 
lateral instability.  Accordingly, the veteran is not 
entitled to separate compensation under DC 5257.  As medical 
examinations consistently find no evidence of ankylosis he is 
not entitled to compensation under DC 5256.  

Based on the record, the Board finds that the claim for an 
initial rating higher than 10 percent for the service-
connected degenerative joint disease of the right knee must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case, the veteran's symptoms more closely reflect the 
current 10 percent initial rating; the benefit-of-the-doubt 
rule is accordingly not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of degenerative joint disease of the left and 
right hands

As noted, arthritis is rated based on limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  

The hand is not a joint.  Limitation of motion of the hands 
is rated for limitation of motion for the wrist (DC 5214 and 
5215) or the fingers (DC 5216 through 5230) as affected.  

Given the nature of claims for a higher, initial evaluation, 
the Board has considered the veteran's symptoms since 
November 27, 2002, the effective date of the grant of service 
connection.  

The veteran had a VA examination of the hands in June 2003 
when he reported a history of soreness in the metacarpal 
phalangeal (MP) joints and finger joints, bilaterally, worse 
in the left than the right.  He had occasional swelling, 
stiffness, and some pain when closing the fingers and trying 
to make a fist.  

An examination of the hands revealed that they were normal in 
appearance without tenderness, redness or swelling over any 
joints.  The veteran had full grip strength and full range of 
motion of the fingers.  He could make a fist, bilaterally, 
and sensory examination was normal.  The examiner's 
assessment was that of history of degenerative joint disease 
of the hands, with normal examination.  

The VA X-ray studies of the hands in June 2003 showed slight 
degenerative change at the base of the left thumb.  The right 
hand had a few tiny cysts at the distal interphalangeal (DIP) 
joints of the middle and ring fingers and at the proximal 
interphalangeal (PIP) joint of the middle finger.  The left 
hand had a mild cyst formation at the DIP joint of the index 
and middle fingers and the PIP joint of the index finger.  

During the DRO hearing in April 2004, the veteran testified 
that both hands were intermittently weak and painful, with 
both hands being of equal severity.  He complained of weak 
grip strength, becoming weaker with repeated use.  

The veteran had a VA-contracted medical examination on August 
25, 2004 during which he reported that his hands constantly 
became painful and stiff, and that it was consequently hard 
to hold items.  

On examination, the veteran could tie his shoelaces, fasten 
buttons and pick up paper, all without difficulty.  The 
fingertips could approximate the transverse crease of the 
palm, and grip strength of all fingers was normal.   The 
examiner diagnosed degenerative joint disease of both hands, 
with current normal and pain-free range of motion.  

The veteran had a VA-contracted medical examination in July 
2006 when he denied having pain in the hands.  He also denied 
current medical treatment or functional impairment.  

On examination the veteran could tie his shoelaces, fasten 
buttons, pick up paper, and tear paper.  The tips of the 
fingers could approximate the transverse crease of the palm, 
and both thumbs could oppose the fingers.  All fingers showed 
normal ranges of motion.  The examiner noted that the veteran 
was right-hand dominant.  

Based on its review of the evidence, the Board finds that 
separate 10 percent ratings for each hand can be assigned in 
this case.  

As noted, arthritis is rated based on limitation of motion of 
the affected joint.  In this case, there is no evidence of 
involvement of either wrist.  

As noted, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels, 1 
Vet. App. 484.  

In reviewing the examination findings in light of the 
veteran's assertions of having pain, stiffness and weakness 
of the finger, the Board finds that the service-connected 
disability picture more closely resembles that of 
degenerative joint disease with satisfactory evidence of 
painful motion of fingers of each hand.  

In reaching this conclusion, a separate rating of 10 percent 
is assignable for the service-connected disability of each 
hand since the date of the grant of service connection.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Evaluation of the lumbar spine 

As noted hereinbelow, the rating criteria for diseases and 
injuries of the spine have changed several times during the 
pendency of this appeal.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies, unless Congress 
provided otherwise or permitted VA to do so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The RO rated the lumbar spine disability under the former 
criteria in the rating decision on appeal (dated in August 
2003) and also under the new criteria in the SOC (dated in 
January 2004).  The Board may accordingly also consider both 
the former and new criteria without prejudice to the veteran.  


Rating criteria for intervertebral disc syndrome (IVDS)

Prior to September 23, 2002, the rating criteria for IVDS 
under Diagnostic Code (DC) 5293 were as follows.  A rating of 
10 percent was awarded for mild IVDS.  A rating of 20 percent 
was awarded for moderate IVDS, with recurring attacks.  A 
rating of 40 percent was awarded for severe IVDS, with 
recurring attacks and intermittent relief.   A rating of 60 
percent was awarded for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

As of September 23, 2002, the criteria of DC 5293 became as 
follows: evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  


Rating criteria for limitation of motion

Until September 26, 2003, lumbosacral spine could be rated 
under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  

The schedular criteria of DC 5292 are as follows.  A rating 
of 10 percent was awarded for slight limitation of motion.  A 
rating of 20 percent was awarded for moderate limitation of 
motion.  A rating of 40 percent was awarded for severe 
limitation of motion. The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The schedular criteria of DC 5295 are as follows.  A rating 
of 10 percent was awarded for characteristic pain on motion.  
A rating of 20 percent was awarded for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent was 
awarded for severe symptoms, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  


Rating criteria for IVDS and limitation of motion from 
September 26, 2003

Effective on September 26, 2003, disabilities of the spine, 
including IVDS, have been rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  


Initial evaluation prior to August 25, 2004

Given the nature of claims for a higher, initial evaluation, 
the Board has considered the veteran's symptoms since 
November 27, 2002, the effective date of the grant of service 
connection.  

The veteran had a VA examination in June 2003 when he 
reported a history of a herniated disc, with laminectomy in 
June 2000; he also reported history of degenerative joint 
disease and disc disease.  The veteran complained of having 
pain on a daily basis radiating down right hip and right leg, 
with numbness in the right leg.  

The veteran stated that his pain sometimes caused him to wake 
at night.  He reported using a cane to ambulate at all time 
but denied using a back brace.  The veteran stated that he 
had not needed bed rest recuperation since his surgery.  

On examination, the veteran had a healed midline scar on the 
back.  There was no paravertebral tenderness or sciatic notch 
tenderness; there was minimal right sacroiliac tenderness.  

The veteran's range of motion was noted to be that of forward 
flexion to 90 degrees with pain, backward flexion to 10-15 
degrees without pain, lateral flexion to 20 degrees with 
pain.  The examiner's assessment was that of degenerative 
joint disease/degenerative disc disease of the lumbosacral 
spine with residuals.  

The veteran had magnetic resonance imaging (MRI) of the 
lumbar spine at New Hanover Regional Medical Center in March 
2004.  The impression was that of diffuse lumbar degenerative 
disc change, most pronounced at L4-5 where there was complete 
loss of disc space height and associated sclerotic change.  

There was no abnormal lumbar subluxation or other intrinsic 
vertebral signal abnormality noted.  There was minimal disc 
bulge at L1-2 and moderate disc bulge at L2-3.  There was 
mild disc bulge at L3-4 with possible L3 root impingement.  

During the hearing in April 2004, the veteran testified that 
his lumbar spine disorder makes it difficult to bend over, 
straighten up or stand for an extended period.  

A June 2004 letter from a physician at Atlantic Orthopedics 
states that the veteran had spondylolisthesis at L4-5 and 
degenerative changes throughout the entire lumbar spine.  

In reviewing the evidence of the veteran's symptoms prior to 
August 25, 2004, the Board notes that his range of motion was 
near-normal, even with pain, and therefore more closely 
approximates a "slight" degree of limitation of motion 
under the  old rating criteria than the higher "moderate" 
degree of limitation..  

The range of motion was not compensable at all under the 
rating criteria that came into effect in September 2003, nor 
is there evidence during the period of abnormal gait or 
abnormal spinal contour that would satisfy the new rating 
criteria for a higher rating based on limitation of motion.  

The veteran was diagnosed with IVDS during the period on 
review, but as there is no evidence of recurrent attacks his 
symptoms more closely approximate the criteria for a "mild" 
disability under the old rating criteria (pre-September 
2002).  

As there is no evidence of any incapacitating episodes, he is 
not entitled to a rating higher than 10 percent under the new 
rating criteria for IVDS (in effect after September 2002).  


Evaluation after August 25, 2004

The veteran had a VA-contracted medical examination on August 
25, 2004 during which he reported low back pain, sometimes 
elicited by activity and sometimes occurring by itself.  He 
added that the pain sometimes required medication and 
sometimes not, and that it sometimes required bed rest.  

The veteran's surgical scar was noted to measure 14.0 cm. x 
0.2 cm. and to be level and nontender, disfiguring (not 
further explained), without ulceration, adherence or 
instability.  The scar was not hypopigmented or 
hyperpigmented but had abnormal texture (not further 
explained).  

The demonstrated range of motion of the thoracolumbar spine 
was that of flexion from 0 degrees to 45 degrees with pain 
starting at 0 degrees.  The limitation of motion was due to 
pain.  There was no additional limitation due to pain, 
fatigue, weakness, lack of endurance or incoordination, and 
there was no ankylosis of the spine.  

The X-ray studies showed post-surgical changes at the L4 
level, loss of disc space width at the L4-5 level, and 
diffuse osteoarthritic change of the lumbosacral spine, 
moderate in degree.  

The examiner's diagnosis was that of degenerative disc 
disease of the lumbar spine status post surgery, with 
residual of a 14.0 cm. x 0.2 cm. scar and markedly painful 
and decreased range of motion.  

The veteran had a VA-contracted medical examination in July 
2006 when he reported having stiffness, weakness and constant 
pain in the back radiating to the legs.  The veteran denied 
incapacitation, but described having functional limitation 
manifested by difficulty standing, walking, or sitting for 
extended periods of time.  

On examination, the curvature of the spine was normal.  The 
spine was not ankylosed.  His range of motion was that of 
flexion to 90 degrees without evidence of pain, fatigue, 
weakness, lack of endurance or incoordination after repeated 
use.  

The veteran's symptoms after August 2004 are rated under the 
new criteria of the General Rating Formula.  His range of 
flexion of 45 degrees in August 2004 meets the schedular 
criteria for a rating of 20 percent.  

As his flexion is greater than 30 degrees, and as the spine 
is not ankylosed, he is not entitled to a rating of 40 
percent or more.   Also, as there is no indication of any 
incapacitating episodes, he also would not be entitled to a 
rating higher than 20 percent based on IVDS.  

The Board has considered whether additional compensation may 
be assigned based on pain, weakness, incoordination and/or 
fatigability.  However, the criteria of the General Rating 
Formula are to be applied with and without symptoms such as 
pain, and in any case the veteran was able to achieve the 
measured range of motion despite the presence of pain.  The 
Board accordingly finds that a basis for the assignment of an 
increased rating in this regard is not warranted.  

Based on the evidence, the Board finds that the claim for an 
initial rating in excess of 10 percent prior to August 25, 
2004, and a rating in excess of 20 percent after August 25, 
2004, for the service-connected degenerative joint 
disease/degenerative disc disease of the lumbar spine must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely reflect the 
ratings currently assigned.  Accordingly, the benefit-of-the-
doubt rule is accordingly not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Evaluation of right lower extremity radiculopathy 

The veteran's disability is rated under the criteria of 
38 C.F.R. § 4.124a, DC 8520   (paralysis of the sciatic 
nerve).  The rating criteria are as follows.  

A rating of 10 percent is assigned for mild incomplete 
paralysis.  

A rating of 20 percent is assigned for moderate incomplete 
paralysis.  

A rating of 40 percent is assigned for moderately severe 
incomplete paralysis.  

A rating of 60 percent is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  

A rating of 80 percent is assigned for complete paralysis: 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or lost.  
 
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
with complete paralysis.  When the involvement is wholly 
sensory the rating should be at the "mild" or at most the 
"moderate" level.  See 38 C.F.R. § 4.124a.  


Rating prior to June 14, 2004

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from November 27, 2002, 
the effective date of service connection.  

The veteran had a VA examination in June 2003 when he 
reported having numbness down the right leg to the toes and 
pain radiating from the spine down the right hip and down the 
right leg.  A sensory examination of the lower extremity 
revealed decreased perception of light touch over the lateral 
aspect of the right foot; the other sensation was normal.  

During the hearing in April 2004, the veteran testified that 
his radiating pain became more severe with standing or 
walking and that the foot began to drag with extended 
walking.  

In considering the evidence, the Board notes that the 
veteran's complaints are wholly sensory, in that no nerve 
disorder was documented on examination or in medical 
treatment records.  

Accordingly, the rating should be at the "mild" or at most 
the "moderate" level during the period on review.  See 
38 C.F.R. § 4.124a.   As the veteran testified to foot drag 
while walking, the Board finds that his rating may be 
characterized as "moderate."  

The Board accordingly finds that an initial evaluation of 20 
percent is appropriate.  A rating higher than that is not 
assignable as the veteran's complaints prior to June 14, 2004 
are wholly sensory.


Rating from June 14, 2004

A June 14, 2004 letter from a physician at Atlantic 
Orthopedics states that the veteran was having trouble 
walking due to neurogenic claudication, possibly due to 
spinal stenosis aggravating the nerve functions in the right 
leg.  

The veteran had a VA-contracted medical examination on August 
25, 2004 when he reported having constant tingling, numbness, 
and pain of the right lower leg, and occasional weakness.  

The veteran added that the knee disorder made it difficult to 
walk for any length of time.  The examiner noted evidence of 
IVDS at nerve root L4 with proximal muscle weakness noted in 
the right leg; there was no bowel or bladder dysfunction.  An 
examination of the lower extremities revealed that sensation 
was intact; motor function was decreased in the right leg, 
but reflexes were uniformly 2+, bilaterally.  The examiner 
diagnosed right lower extremity radiculopathy manifested by 
weakness in the proximal muscles of the right leg.  

The veteran had a VA-contracted medical examination in July 
2006 during which he reported having constant pain, as well 
as numbness, tingling and weakness of 8/10 severity as its 
worst.  

On examination, there was no IVDS with nerve root 
involvement.  Neurologic testing noted no peripheral nerve 
involvement, and motor and sensory functions were normal.  
The examiner stated that there was no pathology to render a 
diagnosis on lower leg radiculopathy.  

The RO rated the veteran's condition as "moderately severe" 
with a 40 percent rating.  For the higher 60 percent rating 
the evidence must show severe muscular atrophy.  As there is 
no medical evidence of any muscular atrophy whatsoever, the 
Board finds that the criteria for a rating higher than the 
currently assigned 40 percent are not met.  

Based on the evidence, the Board finds that the veteran is 
entitled to an initial rating of 20 percent, but not more, 
for the service-connected radiculopathy from November 27, 
2002.  However, the claim for a rating in excess of 40 
percent from June 14, 2004 must be denied.  

The veteran's symptoms more closely reflect the criteria for 
the 20 percent rating prior to June 14, 2004, and the 
benefit-of-the-doubt rule can be favorably applied to this 
extent.  

However; as his symptoms do reflect more than the currently 
assigned 40 percent rating, the benefit-of-the-doubt rule is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of varicose veins of the left and right legs

The veteran's disability is rated under the criteria of 
38 C.F.R. § 4.104, DC 7120 (varicose veins).  The rating 
criteria are as follows.  

A noncompensable rating is assigned with asymptomatic 
palpable or visible varicose veins.  

A rating of 10 percent is assigned with intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  

A rating of 20 percent is assigned with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

A rating of 40 percent is assigned with persistent edema and 
stasis pigmentation or eczema, with or without persistent 
ulceration.  

A rating of 60 percent is assigned with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  

A rating of 100 percent is assigned with massive board-like 
edema with persistent pain at rest.  

Given the nature of claims for a higher, initial evaluation, 
the Board has considered the veteran's symptoms from November 
27, 2002, the effective date of the grant of service 
connection.  

The veteran had a VA examination in June 2003 and reported a 
history of varicose veins on the left leg but not the right 
leg.  He denied having surgery or manifestations of pain, 
soreness, tenderness, swelling or edema or wearing support 
hose.  

An examination of the left leg showed three or small 
varicosities of the calf; the varicosities were not tender, 
indurated, or red.  There was no evidence of a clot.  The 
examiner's assessment was that of varicose veins of the left 
leg, currently asymptomatic.  

During the hearing in April 2004, the veteran testified that 
his varicose veins occasionally bother with pain and swelling 
if he was on his feet a lot.  He denied using support hosiery 
or having limitation of function due to pain.  He also denied 
any medical treatment or medication for the varicose veins.  

The veteran had a VA-contracted medical examination on August 
25, 2004 and reported having occasional pain and swelling in 
the legs, sometimes relieved by support hosiery and sometimes 
not.  He denied current treatment or functional impairment.  

An examination showed the varicose veins to be present, but 
without ulceration, edema, elevated edema, stasis 
pigmentation or eczema.  

The veteran had a VA-contracted medical examination in July 
2006 when he reported having intermittent pain, swelling and 
edema; he denied treatment, medication, or functional 
impairment.  

An examination showed the presence of varicose veins, 
bilaterally, from the knees to the calves without ulceration, 
exfoliation or crusting.  The varicosities were superficial, 
left greater than right and without edema.  

In this case, medical evidence shows that the veteran had 
visible varicose veins in both legs.  However, there is no 
evidence since November 27, 2002 of intermittent edema of 
either leg, aching and fatigue in either leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  

Accordingly, the claims for initial compensable ratings for 
the service-connected varicose veins of the right and left 
legs must be denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.  


Evaluation of status post cholecystectomy and cholelithiasis

The veteran's disability is rated under the criteria of 
38 C.F.R. § 4.114, DC 7318 (removal of gall bladder).  The 
rating criteria are as follows.  

A noncompensable rating is assigned when nonsymptomatic.  

A rating of 10 percent is assigned for mild symptoms.  

A rating of 30 percent is assigned for severe symptoms.  

The terms "mild" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from November 27, 2002, 
the effective date of the grant of service connection.  

The veteran had a VA examination in June 2003 during and 
reported having had an open gallbladder resection in 1959 and 
being told that he had cholelithiasis.  He denied problems 
with the stomach or the gallbladder after the surgery.  

An examination of the abdomen showed a healed 25 cm. scar.  
There was no organomegaly, mass or tenderness in the area of 
the surgery, and the scar was well-healed without herniation 
or dehiscence.  The examiner's assessment was that 
cholelithiasis, status post cholecystectomy, currently 
asymptomatic.  

During the hearing in April 2004, the veteran testified that 
his surgery scar was occasionally painful and occasionally 
numb.   

The veteran had a VA-contracted medical examination on August 
25, 2004 when an uncomplicated history since his surgery in 
1959 was noted.  He denied current treatment or functional 
impairment.  The only residual was a well-healed surgical 
scar, measuring 27 cm. x 0.2 cm, that was noted to be 
depressed, but not tender or adherent, without ulceration or 
instability.  The scar was hypopigmented and of abnormal 
texture (not further explained).   

On examination, the abdomen was noted to be normal.  The 
examiner's diagnosis was that of status post cholecystectomy 
and cholelithiasis with residual of 17.0 cm. x 0.2 cm. scar.  

The veteran had a VA-contracted medical examination in July 
2006 and reported having occasional pain in the area of the 
right ribcage but no other residuals.  He denied any 
functional impairment.  

On examination, the veteran had a 26 cm. x 0.2 cm. scar, 
level, without tenderness, disfigurement, ulceration, 
adherence, instability, inflammation, edema, tissue loss, 
keloid hyperpigmentation or abnormal texture.  The examiner 
stated that the gastrointestinal condition did not result in 
significant anemia or malnutrition or evidence of current 
chronic cholecystitis.  

On review of the evidence, the Board notes that there is no 
evidence of any chronic gastrointestinal or abdominal 
disorder as the residual to his gallbladder surgery, and in 
fact there is no evidence of current chronic cholecystitis.  

The only demonstrated residual of the service-connected 
cholecystectomy is the surgery scar.  Scars are evaluated 
under the criteria of 38 C.F.R. § 4.118.  

Diagnostic codes pertaining to scars other than head, face, 
or neck distinguish between "deep" scars, associated with 
underlying soft tissue damage, versus "superficial" scars.  
As noted, the veteran's surgical scar is superficial rather 
than deep.  

The diagnostic codes also distinguish between "unstable" 
scars, where for any reason there is frequent loss of 
covering of skin over the scar, versus "stable" scars.  In 
this case, the veteran's surgical scar is not shown to be 
unstable.  

DC 7801 pertains to scars that are deep or that cause limited 
motion, and is accordingly not for application.  

DC 7802 assigns a rating of 10 percent for scars that are 
superficial and do not cause limited motion, if the scar has 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.   As the veteran's surgical scar is less than that 
size, compensation is not warranted under this DC.  

DC 7803 assigns a 10 percent rating for superficial unstable 
scars.  As the veteran's surgical scar is not shown to be 
unstable, compensation is not warranted under this DC.  

DC 7804 assigns a rating of 10 percent for superficial scars 
that are painful on examination.  As the veteran's 
superficial surgical scar is not shown to be tender on 
palpation, compensation is not warranted under this DC.  

DC 7805 is rated on the basis of limitation of function of 
the affected part; examination does not show that the 
surgical scar results in limitation of function or motion, so 
compensation is not warranted under this DC.  

Based on the evidence above, the Board finds that the 
veteran's surgical scar is not compensable under any 
applicable diagnostic code.  As there is no demonstrated 
residual other than that scar, a compensable rating is not 
warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's symptoms more closely reflect the currently 
assigned noncompensable rating, the benefit-of-the-doubt rule 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert,  1 Vet. App. at 55.  


Evaluation of status post shell fragment wound of the right 
hand

The service-connected shell fragment wound residuals have 
been rated under the criteria applicable to scars.  The 
rating criteria for scars other than hands or face are 
detailed hereinabove.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from November 27, 2002, 
the effective date of service connection.  

The veteran had a VA examination in June 2003 and reported 
having a laceration in the palm of the right hand when hit by 
shrapnel in 1952; he stated that the wound was sutured at the 
time and presented no problems since then.  He denied any 
having problem with grip strength, use of the hand or 
sensation.  

An examination showed a questionable small scar from the base 
of the fifth finger to the palm, without obvious loss of 
tissue.  The motor and sensory functions of the hand were 
normal.  The examiner's assessment was that of shell fragment 
wound of the right hand with no sequelae.   

Concurrent VA X-ray studies of the left hand in June 2003 
showed no retained metallic fragments or other abnormalities 
in the area of the shell fragment wound.  

During the hearing in April 2004, the veteran testified that 
his shell fragment scar was hardly visible and did not bother 
him.  He cited no current disability related to muscle or 
bone damage associated with the shell fragment wound.  

The veteran had a VA-contracted medical examination on August 
25, 2004 and reported that his shell fragment wound was 
currently asymptomatic, with no functional impairment.  The 
X-ray studies of the right hand were normal, with 
unremarkable bones, joints, and soft tissues and no evidence 
of any fracture, dislocation or soft lesion.  The examiner 
diagnosed status post shell fragment wound with no residuals.  

The veteran had a VA-contracted medical examination in July 
2006 and denied having pain, current medical treatment, or 
functional impairment associated with the shell fragment 
wound.  

On examination, there was no scar noted and strength was 
normal.  The examiner diagnosed status post shell fragment 
wound to the right hand, asymptomatic.  

Based on review of the evidence, the Board finds that there 
is no applicable DC under which the service-connected shell 
fragment wound residuals of the right hand can be rated at 
compensable level.  

There is no evidence of a musculoskeletal disorder residual 
to the shell fragment wound, and indeed the only demonstrated 
residual is the scar.  

The scar associated with the shell fragment wound is shown to 
be small, stable, superficial, nondisfiguring, nontender, 
nonpainful and nonadherent to the underlying tissue.  There 
is also no related muscle or bone impairment.  

Accordingly, the Board finds that the claim for compensable 
rating for the service-connected shell fragment wound must be 
denied.

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's symptoms more closely reflect the currently 
assigned noncompensable rating, the benefit-of-the-doubt rule 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  



ORDER

An evaluation in excess of 20 percent for the service-
connected diabetes mellitus Type II from November 27, 2002 is 
denied.  

An evaluation in excess of 10 percent for the service-
connected degenerative joint disease of the right knee from 
November 27, 2002 is denied.  

An increased rating of 10 percent, but not more for the 
service-connected degenerative joint disease of the left hand 
from November 27, 2002 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 10 percent, but not more for the 
service-connected degenerative joint disease of the right 
hand from November 27, 2002 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation in excess of 10 percent for the service-
connected degenerative joint disease/degenerative disc 
disease of the lumbar spine prior to August 25, 2004 is 
denied.  

An evaluation in excess of 20 percent for the service-
connected degenerative joint disease/degenerative disc 
disease of the lumbar spine from August 25, 2004 is denied.  

An initial evaluation of 20 percent, but not more for the 
service-connected right lower extremity radiculopathy 
beginning on November 27, 2002 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation in excess of 40 percent for the service-
connected right lower extremity radiculopathy from June 14, 
2004 is denied.  

A compensable evaluation for the service-connected varicose 
veins of the left leg from November 27, 2002 is denied.  

A compensable evaluation for the service-connected varicose 
veins of the right leg from November 27, 2002 is denied.  

A compensable evaluation for the service-connected status 
post cholecystectomy from November 27, 2002 is denied.  

A compensable evaluation for the service-connected status 
post shell fragment wound of the right hand from November 27, 
2002 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


